Citation Nr: 0206080	
Decision Date: 06/10/02    Archive Date: 06/20/02

DOCKET NO.  99-17 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
low back disability. 

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for depression. 

4.  Entitlement to service connection for arthritis of the 
hips. 

5. Entitlement to service connection for a disability 
manifested by loss of bladder control.  

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.  

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
cardiovascular disability manifested by chest pain, 
hypertension and syncope (claimed as vasovagal disorder).

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

(The issue of entitlement to an increased evaluation for 
ulceration colitis, currently evaluated as 10 percent 
disabling, will be the subject of a later decision.) 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to April 
1972 and from June 1973 to October 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions of the Department of 
Veterans Affairs (VA) Medical and Regional Office Center 
(M&RO) in Sioux Falls, South Dakota.  

The Board is undertaking additional development on the issue 
of entitlement to an increased evaluation for ulcerative 
colitis, currently evaluated as 10 percent disabling pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.

During a September 1999 hearing at the RO in Sioux Falls, 
South Dakota, the veteran raised the issue of entitlement to 
service connection for headaches as secondary to PTSD.  As 
this issue has not been developed for appellate review, it is 
referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The M&RO has notified the veteran of the evidence needed 
to substantiate his claims and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of the claims.

2.  The M&RO granted the veteran's claim for service 
connection for a low back disability and assigned a 20 
percent evaluation; the veteran was informed of the decision 
and his appellate rights on July 21, 2000.

3.  The veteran disagreed with the July 2000 rating decision 
and the M&RO provided a statement of the case concerning the 
issue in the above rating action to the veteran on March 5, 
2001.

4.  Thereafter, no written communication addressing the issue 
of entitlement to an evaluation in excess of 20 percent for a 
low back disability was received by the M&RO from either the 
veteran or his representative until January 3, 2002.

5.  The service medical records reflect that headaches during 
service were associated with colds and a viral syndrome, the 
first post-service evidence of complaints of headaches was 
two years after service discharge, and there is a lack of a 
medical nexus linking the veteran's current headaches to 
service. 

6.  Depression, arthritis of the hips and loss of bladder 
control were not demonstrated during service or for many 
years thereafter and are unrelated to service.  Arthritis of 
the hips was not present within one year of the veteran's 
discharge from service. 

7.  In an unappealed rating decision, dated in April 1996, 
the RO initially denied entitlement to service connection for 
a left knee disorder.

8.  The evidence added to the record since the April 1996 
rating decision is redundant or cumulative of evidence 
previously of record or is not, either by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

9.  In a July 1991 rating decision, the RO initially denied 
entitlement to service connection for hypertension with chest 
pain and syncope and PTSD.

10.  Evidence added to the record since the July 1991 rating 
decision is redundant or cumulative of evidence previously of 
record or is not, either by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claims 
of entitlement to service connection for hypertension with 
chest pain and syncope and PTSD.


CONCLUSIONS OF LAW

1.  A timely substantive appeal has not been received with 
respect to a July 2000 rating decision which awarded service 
connection for a low back disability and assigned a 20 
percent evaluation .  38 U.S.C.A. § 7105(a)(d) (West 1991); 
38 C.F.R. §§ 20.200, 20.302(b) (2001).

2.  Headaches were not incurred in or aggravated by active 
duty.  
38 U.S.C.A. §§ 1110, 1131, 5107, 5103A (West Supp. 2001); 38 
C.F.R. § 3.303 (2001).

3.  Depression was not incurred in or aggravated by active 
duty.  
38 U.S.C.A. §§ 1110, 1131, 5107, 5103A (West Supp. 2001); 38 
C.F.R. § 3.303 (2001).

4.  Arthritis of the hips was not incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1110, 1131, 5107, 5103A (West 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

5.  A disability manifested by loss of bladder control was 
not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 
1110, 1131, 5107, 5103A 
(West Supp. 2001); 38 C.F.R. § 3.303 (2001).

6.  The April 1996 rating decision that denied entitlement to 
service connection for a left knee disability is final.  38 
U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.105(a) (2001).

7.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for a left knee 
disability.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.156(a) (2001).

8.  The July 1991 rating decision that denied the claims of 
entitlement to service connection for hypertension with chest 
pain and syncope and PTSD is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.105(a) (2001).

9.  New and material evidence has not been received to reopen 
the veteran's claims for service connection for a 
cardiovascular disorder, manifested by hypertension with 
chest pain and syncope, and PTSD.  38 U.S.C.A. §§ 1110, 1131, 
5108 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Timely Substantive Appeal

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  A Substantive 
Appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the Statement of the 
Case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.302(b).

The veteran's claim for an initial higher evaluation for a 
low back disability currently evaluated as 20 percent 
disability was denied in a July 2000 rating decision.  The 
veteran was informed of the decision and of his appellate 
rights in July 2000.  In response to his Notice of 
Disagreement, he was provided a Statement of the Case on this 
issue in March 2001.  The evidence on file reflects that the 
veteran did not submit a Substantive Appeal addressing the 
aforementioned issue or that either he or his representative 
requested an extension for more time to file a Substantive 
Appeal.  Thereafter, the next correspondence received from 
either the veteran or his representative addressing the issue 
of entitlement to an initial evaluation in excess of 20 
percent for the service-connected low back disability was not 
until January 3, 2002.  

The Board noted that while the veteran was provided a 
Supplemental Statement of the Case addressing the issue of 
entitlement to an initial rating in excess of 20 percent for 
the service-connected low back disability on August 21, 2001, 
he did not file a Substantive Appeal within 60 days from the 
date of issuance to perfect his appeal with respect to the 
aforementioned issue.  Therefore, since a Substantive Appeal 
with respect to the claim of entitlement to an initial rating 
in excess of 20 percent for a low back disability was not 
received within one year of notice of the July 2000 rating 
decision or within 60 days of the issuance of the Statement 
of the Case, the Board must conclude that the veteran has not 
filed a timely Substantive Appeal with respect to this issue.  
Accordingly, the appeal with respect to this issue must be 
dismissed.  

II.  Service Connection Issues

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
claims.  Although this law was enacted during the pendency of 
this appeal, the Board finds that there has been no prejudice 
to the veteran in this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board observes 
that the veteran has been informed of the elements to support 
his claims in Statement of the Cases, dated in July 2000 and 
March 2001, and in a Supplemental Statement of the Case, 
dated in August 2001.  In addition, the veteran provided 
testimony on the issues on appeal in September 1999 at the 
M&RO in Sioux Falls, South Dakota.  Finally, in a letter from 
the veteran to the M&RO, dated in February 2001, the veteran 
was informed of the VCAA, and he was requested to submit 
medical evidence in support of his claims.  A response was 
not received by the veteran.  Finally, the Board also notes 
that the National Personnel Records Center (NPRC) 
specifically indicated that they did not have any records for 
the veteran's first period of service from October 1970 to 
April 1972 at their facility apparently because of a fire.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

II.  Analysis

General Service Connection Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 
38 C.F.R. § 3.303 (2001).  If chronic disorders such as 
arthritis and hypertension are manifested to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2001); 
38 C.F.R. §§ 3.307, 3.309 (2001).

Headaches

Service medical records reflect that the veteran was seen for 
complaints of headaches in July 1973, November 1978, March 
1979, and January 1982 and that assessments of acute viral 
syndrome, cold and sinusitis, cold, and cold symptoms were 
recorded, respectively.  The remainder of the service medical 
records are devoid of any further complaints or clinical 
findings of headaches. 

Numerous post-service private and VA medical evidence, dating 
from 1984-2001, reflect that during a November 1986 VA 
hospitalization, the veteran described having intermittent 
left sided headaches which were behind the eyes.  During a 
January 1987 VA hospitalization, the veteran gave a history 
of having headaches which were throbbing in nature and were 
located in the frontal area.  He denied having any associated 
with visual changes.  The veteran next complained of 
headaches when seen in a VA outpatient clinic in 1991.  

After a complete longitudinal review of the medical evidence 
of record, the Board finds that entitlement to service 
connection for headaches is not warranted.  In reaching the 
foregoing conclusion, the Board notes that the veteran's 
headaches during service were apparently acute and transitory 
since they were associated with cold symptoms and an acute 
viral syndrome.  Indeed, the first post-service evidence of 
headaches was in November 1986, two years after service 
discharge, and there is no competent medical evidence 
establishing an etiological relationship between the 
veteran's complaints of headaches and service.  Therefore, 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for headaches.

Depression

Service medical records reflect that in July 1976, the 
veteran was seen for a psychiatric consult.  At that time, 
the veteran reported having marital problems but there was no 
evidence of any major psychiatric symptoms.  An impression of 
normal mental status examination was recorded.  The remainder 
of the service medical records are negative for any clinical 
findings of depression.  

Numerous post-service VA and private medical evidence, dating 
from 1984-2001, reflects that an initial diagnosis of 
depression was recorded in the early 1990's.  When evaluated 
by Dennis Hahnemann, M.S., psychotherapist, in February 1998, 
the veteran related that he had been depressed since service.  
After a mental status examination, an assessment of "appears 
depressed.  Mr. [redacted] problems appear directly related to 
his military service.  Chronic depression, anxiety, guilt, 
suicidal ideation because of guilt.  At the present time, 
this man is experiencing severe psychiatric difficulties" 
was entered. 

Subsequent private medical records, dated in 1997-1998, 
submitted by the Isabel Clinic, reflect a diagnosis of 
reactive depression.  When examined by VA in March 2000, a 
diagnosis of recurrent major depressive disorder was 
recorded.  VA outpatient reports, dating from June 2000 to 
July 2001, reflect a diagnosis of improved major depression. 
The Board recognizes the veteran's contention that he 
currently has depression which had its onset during service.  
However, the Board finds that entitlement to service 
connection for depression is not warranted.  In reaching such 
conclusion, the Board observes that the veteran was seen on 
one occasion for marital difficulties during service and that 
a mental status examination was normal at that time.  The 
remainder of the service medical records are negative for any 
complaints or clinical findings of depression.  Indeed, the 
first post-service evidence of depression was not until the 
early 1990's, years after service discharge in 1984.  

While the Board notes the February 1998 opinion of Dr. Dennis 
Hahnemann, M.S., the veteran's psychotherapist, that his 
depression had its onset during service, this is based on an 
inaccurate factual predicate as the veteran was not diagnosed 
with depression during service or was found to have any 
psychiatric symptomatology.  In addition, Dr. Hahnemann did 
not provide any rationale or medical reasoning to support his 
opinion.  As the service medical records are negative for any 
clinical evidence of depression or any psychiatric 
symptomatology, Dr. Hahnemann's opinion, being without basis 
in fact, by its own terms, lacks probative value.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which 
is simply information recorded by a medical examiner and 
unenhanced by any additional medical commentary from that 
examiner does not constitute competent medical evidence).  
Moreover, the United States Court of Appeals for Veterans 
Claims (hereinafter "The Court") has held that the Board is 
not bound to accept medical opinions which are based on 
history supplied by the veteran where that history is 
unsupported by the medical evidence.  See Boggs v. West, 11 
Vet. App. 334, 340 (1998).  The Court has held that, while an 
examiner can render a current diagnosis based upon his 
examination of the veteran, without a thorough review of the 
record, an opinion regarding the etiology of the underlying 
condition can be no better than the facts alleged by the 
veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In 
effect, it is mere speculation.  See Black v. Brown, 5 Vet. 
App. 177, 180 (1993).

In conclusion, as the veteran was not seen for depression 
during his many years of service and the first post-service 
evidence of depression is not until the 1990's, years after 
service separation, the weight of the evidence does not 
demonstrate that any currently diagnosed depression is 
etiologically related to his service.  Therefore, the 
preponderance of the evidence is against the claim for 
service connection for depression, and the claim is denied.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Arthritis of the hips and Loss of bladder control

Service medical records are negative for any evidence of 
arthritis of the hips and a disability manifested by loss of 
bladder control.  Post-service VA and private medical 
evidence, dating from 1984-2001, reflect that a diagnosis of 
an overactive bladder was entered in 1998, and that X-rays of 
the hips, conducted in February 1999, showed early 
degenerative changes with joint space narrowing at both hips, 
which was consistent with early osteoarthritis of the hips.  
However, the medical evidence of record does not contain any 
competent medical evidence which links either of these 
disorders to the veteran's periods of service decades earlier 
or demonstrates that arthritis of the hips was manifested to 
a compensable degree within a year of discharge from service.  
Therefore, the preponderance of the evidence is against the 
claims for service connection for arthritis of the hips and a 
disability manifested by loss of bladder control and these 
claims are denied.  
§ 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§  3.303, 3.307. 
3.309.

The content of the veteran's September 1999 hearing testimony 
at the M&RO in Sioux Falls, South Dakota and statements to 
the M&RO throughout the duration of the appeal, are to the 
effect that his current headaches, depression, arthritis of 
the hips, and disability manifested by loss of bladder are 
etiologically related to his service.  However, as a lay 
person, the veteran is not qualified to provide this medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

II.  New and Material Evidence Claims

General Laws

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
The Board initially notes that the decision in Hodge v. West, 
155 F.3d 1356 (1998), essentially held that the definition of 
"new and material" evidence provided by 38 C.F.R. § 3.156(a) 
is for application rather than the definition of "new and 
material" evidence enunciated by The Court in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) (there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome).  The Board notes, however, that the June 1999 
rating decision provided the appellant with the appropriate 
laws and regulations pertaining to his claim, including 
citation to 38 C.F.R. § 3.156.  The Board therefore concludes 
that a remand of the appellant's case is not warranted.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). New 
evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, at 513 (1992).

Left Knee Disability

In this case, the M&RO initially denied entitlement to a left 
knee disability in an April 1996 rating decision.  The 
veteran was informed of the RO's decision that same month but 
he did not appeal.  In January 1999, the appellant filed a 
new application for the aforementioned disorder with the M&RO 
in Sioux Falls, South Dakota.  Therefore, the evidence that 
must be considered in determining whether new and material 
evidence has been submitted in this case is any evidence 
added to the record following the April 1996 M&RO's rating 
decision.

Evidence that was of record at the time of the April 1996 
rating decision includes the veteran's service medical 
records reflecting a diagnosis of chondromalacia of the left 
knee in May 1983.  The remainder of the service medical 
records are negative for any further complaints or clinical 
findings of any left knee pathology.  

Also of record at the time of the M&RO's April 1996 rating 
decision were VA and private medical records, dating from 
1984-1995, reflecting that when the veteran was hospitalized 
in January 1987 for an unrelated disorder, a diagnosis of 
"knee pain" was entered at discharge.  A May 1993 VA 
outpatient report contained a diagnosis of chronic bursitis 
of the left knee.

Evidence submitted after the April 1996 decision includes 
numerous VA and private medical records, dating from 1997-
2001, reflecting that in March 1997, the veteran had a bursa 
removed from his left knee.  A history of a left knee injury 
was diagnosed by VA in June 2000.  While these records are 
new, as they were not previously before the M&RO in April 
1996, they do not suggest that the left knee disorder is 
etiologically related to service.  Therefore, the medical 
evidence added to the record is cumulative in nature and is 
not so significant by itself or in the context of the 
evidence previously of record that it must be considered to 
fairly decide the merits of the claim.  It is not new and 
material.  The statements of the veteran added to the record 
are to the effect that his left knee disorder is related to 
complaints noted during service.  However, the veteran is not 
competent to provide evidence requiring medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, his statements are not so significant that they 
must be considered to fairly decide the merits of the claim.

Accordingly, the Board must conclude that new and material 
evidence has not been received to reopen the claim of 
entitlement to service connection for a left knee disorder.  
If the veteran desires to reopen this claim in the future, he 
should submit competent evidence, such as an opinion from a 
physician, supporting his contention that his current left 
knee disorder is related to service.  Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).

Cardiovascular Disorder manifested by Hypertension, Chest 
Pain and Syncope

In this case, in a March 1987 rating decision, the M&RO 
initially denied entitlement to service connection for a 
cardiovascular disorder, to include chest pain and syncope on 
both a direct incurrence basis and as secondary to service-
connected ulcerative colitis.  In an April 1987 rating 
decision, the M&RO continued their denial of service 
connection for a cardiovascular disorder with syncope and 
chest pain.  In February 1995, the appellant filed a new 
application for service connection for hypertension with the 
M&RO in Sioux Falls, South Dakota.  In a July 1991 rating 
decision, the RO denied entitlement to service connection for 
hypertension with chest pain, and syncope.  The veteran was 
informed of the M&RO's decision that same month and did not 
appeal.  In January 1999, the veteran attempted to reopen his 
claim for service connection for hypertension.  Therefore, 
the evidence that must be considered in determining whether 
new and material evidence has been submitted in this case is 
any evidence added to the record following the M&RO's July 
1991 rating decision.  

Evidence that was of record at the time of the M&RO's July 
1991 rating decision were service medical records reflecting 
that on a Report of Medical History, dated in July 1973, the 
veteran reported having shortness of breath after hard 
running.  On a Report of Medical History, dated in July 1984, 
the veteran reported that he had had four episodes of 
dizziness and fainting spells which were associated with 
tight substernal chest pain.  An examination at that time, 
revealed a normal cardiovascular examination.  A blood 
pressure reading of 132/110 was entered.  In July 1976, the 
veteran was brought to the hospital and complained of 
hyperventilating and an inability to remember anything.  In 
May 1981, the veteran complained of having chest pain.  At 
that time, an impression of a normal examination was entered.  
In August 1981, the veteran complained of chest pain while 
working with paint remover and a sander.  An impression of 
localized reaction to fumes with no current pathology was 
entered.  At that time, blood pressure readings of 130/94 and 
122/98 were entered.  On a February 1983, Report of Medical 
History, the veteran indicated that he became dizzy and would 
feel faint and sick when he performed sit-ups. 

Also of record at the time of the July 1991 rating decision 
were VA and private medical records, dating from 1984-1991.  
A VA hospitalization report, dated in November 1984, reflects 
that the veteran reported a history of having episodes of 
syncope or near syncope while stationed in Germany which were 
associated with chest pain, loss of consciousness and finger 
paresthesias.  He reported being hospitalized in Germany and 
that no etiology was found.  Examination of the heart was 
unremarkable with no evidence of a murmur.  His heart rate 
was 96.  

A November 1986 VA hospitalization report reflects that the 
veteran gave a history of having had four episodes of chest 
pain with loss of consciousness and complaints of finger 
paresethisas with an undetermined etiology during service in 
Germany.  He complained of a choking type chest pain which 
was associated with blurry vision, loss of consciousness and 
tingling of the arms and legs, which he had had for an 
undetermined period of time.  The veteran reported that the 
most recent syncopal episode occurred after he had hit a high 
line pole while driving a tractor.  He described having a 
similar episode while driving a car and striking a guard rail 
during service approximately two years previously.  The 
veteran related that the current episode was worse than the 
one during service because the chest pain was more severe.  
He denied having any shortness of breath, nausea, vomiting, 
or palpations prior to the event.  He reported having several 
bumps to the head over the past years without any loss of 
consciousness.  He described a burning substernal chest pain 
with deep inspiration with occasional left sided intermittent 
headaches, which were usually behind the eyes and were not 
associated with any nausea.  A cardiovascular examination 
revealed bradycardic with regular rhythm and a normal S1 with 
a split S2 with a prominent pulmonic component.  There was a 
question of a midsystole click but no S4, S3 or murmurs were 
audible.  A computed tomography scan, an 
electroencephalogram, electrocardiogram, exercise tolerance 
test, cardiac massage and hyperventilation studies were all 
normal.  At discharge, a diagnosis of chest pain with 
syncopal episode of an undetermined etiology was recorded.  

A January 1987 VA hospitalization report reflects that the 
veteran gave a history of having had two episodes of loss of 
consciousness over the previous two years.  He reported that 
the first episode had occurred in Germany in 1984 when he 
lost consciousness after he hit a guard rail while operating 
a motor vehicle.  The veteran indicated that just prior to 
losing consciousness at that time, he had felt a burning and 
tight substernal chest pain.  He indicated that after he 
regained consciousness, he experienced finger paresthesias.  
He related that he did not have any further symptoms until 
November 1986, when he became dizzy and lost consciousness 
after he drove his tractor over a ditch.  The veteran related 
that when he regained consciousness, he walked a half a mile 
to a farm house for help.  It was noted that the veteran did 
not have a history of seizures or heart disease.  Other than 
his loss of consciousness, the veteran did not have any chest 
pain or shortness of breath.  He gave a history of headaches 
which were throbbing in nature and in the frontal area.  A 
heart examination revealed a regular rate and rhythm, normal 
S1 and S2 without evidence of murmurs or rubs.  At discharge 
diagnoses of chest pain and syncope were entered. 

In February 1987, the veteran was readmitted to a VA hospital 
after he had several episodes of syncope in which he was 
unconscious for approximately one minute.  After admission, 
the veteran underwent an electrophysiology study at which 
time no inducible arrhythmias were found with program 
stimulation.  A baseline tilt study did not elicit syncope.  
However, a tilt study during a 3 milligram per minute 
Isoproterenol infusion did induce syncope.  Therefore, the 
veteran was placed on Disopyramide for its anticholinergic 
and negative inotropic effects.  The tilt study was repeated 
on the day of admission and syncope was not inducible at 
baseline or with Isoproterenol.  At discharge, diagnoses of 
vasodepressor syncope documented by electrophysiology studies 
and syncope prevented by Disopyramide during repeat studies 
were recorded.  

A March 1991 VA report and an April 1991 VA examination 
report reflect diagnoses of periods of undiagnosed 
unconsciousness, seizure disorder, considered, and a history 
of syncopal attacks were recorded, respectively.  

Evidence added to the record after the July 1991 rating 
decision includes numerous VA and outpatient reports, dating 
from 1987-2001, include a March 2000 VA hypertension 
examination report.  A review of that report reflects that 
the examiner had review the veteran's entire claims file 
prior to the examination.  The examiner noted that the 
veteran's July 1984 discharge examination report revealed an 
elevated blood pressure measurement of 132/110.  Prior to 
that time, the examiner noted that the veteran had had 
multiple blood pressure measurements taken and that none of 
these measured documented diastolic readings greater than 90.  
He noted that one measurement had a diastolic reading of 90 
but that no sequential measurements over a five day period 
were identified on three separate days that would formally 
make a diagnosis of essential hypertension during active 
service.  The examiner noted that the veteran had undergone a 
cardiac echocardiogram, bilateral carotid Doppler flow 
studies, and a computed tomography scan of the brain, all of 
which were normal.  It was also reported that a recent chest 
X-ray, performed in September 1999, revealed an old left 
seventh rib fracture but that no other abnormalities such as 
a heart enlargement or abnormal pulmonary vascular pattern 
were demonstrated.  The examiner noted that during service in 
February 1983, the veteran complained of dizziness with 
syncope.   

An examination of the veteran in March 2000 revealed that 
heart rate was 72 with a regular rhythm.  Respiratory rate 
was 18 and nonlabored.  Blood pressure was 138/90 and 115/82 
with the right arm supine and sitting, respectively.  Blood 
pressure in the left arm while standing was 122/80.  An 
examination of the chest revealed mild increased AP diameter 
of the chest wall.  No other chest wall deformity was 
identified.  Breasts were mildly enlarged but no definite 
gynecomastia, nipple discharge, or tenderness were 
identified.  The heart had a regular rate and rhythm with no 
S3, S4, murmur or pericardial rub.  Lungs were clear to 
auscultation and percussion, bilaterally.  An 
electrocardiogram documented normal sinus rhythm with a 
ventricular rate of 65 beats a minute and no ST-T wave 
segment changes, dysrhythmias or Q waves.  The examiner 
concluded that the veteran did not have essential 
hypertension during service and that a single elevated 
diastolic measurement of 110 did not make a diagnosis of 
hypertension.  The examiner concluded that while service 
medical records reflect that the veteran exhibited symptoms 
and had signs of hyperventilation syndrome with secondary 
dizziness and possibly syncope, that there was no evidence of 
any current cardiac pathology upon examination.  

Evidence submitted subsequent to the July 1991 rating 
decision consists of private and VA medical records for the 
period from 1987-2001, and testimony during his September 
1999 hearing at the M&RO in Sioux Falls, South Dakota.  The 
private and VA medical records are new, in that they were not 
of record prior to the July 1991 rating decision.  They are 
not, however, material as they do not tend to show that the 
veteran currently has a cardiovascular disorder, to include 
hypertension, syncope and chest pain which is etiologically 
related to service or that hypertension was manifested to a  
compensable degree within a year of service discharge.  

The veteran's September 1999 hearing testimony is not new.  
It is essentially duplicative of statements made on his 
initial claims that he had problems with chest pain, 
dizziness and syncope during service in Germany. 

The Board finds that the appellant has not presented any 
additional evidence so significant that it must be considered 
in order to fairly decide the merits of the claim.  
Accordingly, the claim for service connection for a 
cardiovascular disorder to include hypertension, chest pain 
and syncope cannot be reopened, as he has not submitted 
evidence that is both new and material.  38 U.S.C.A. §§ 5107, 
5108, 7105; 38 C.F.R. § 3.156.

3.  PTSD

The veteran essentially contends that he has PTSD as a result 
of service in the Republic of Vietnam.  More specifically, he 
contends that he saw numerous dead bodies, that he 
accidentally shot a young Vietnamese girl during sniper fire 
exchange, that he saw the death of several friends, [redacted] 
[redacted], [redacted], [redacted], and [redacted], 
and that he saw thirty people get blown up by a booby trap.   

During the pendency of the issue on appeal, § 3.304(f) was 
amended, effective March 7, 1997. 64 Fed. Reg. 32807-32808 
(1999).  The amended regulation, 38 C.F.R. § 3.304(f) (1999), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(2001); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f).
Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The veteran filed a claim for service connection for PTSD in 
February 1991.  In a July 1991 rating decision, the RO 
initially denied entitlement to service connection for PTSD 
based on the absence of a verified stressor supporting the 
diagnoses of PTSD.  The veteran was informed of the RO's 
decision that same month and did not appeal.  In July 1998, 
the veteran reopened his claim for service connection for 
PTSD.  

Evidence that was of record at the time of the RO's July 1991 
rating decision includes service medical records, which do 
not contain a diagnosis of PTSD.  Also of record were VA and 
private treatment records, dating from 1984-1991.  A March 
1991 VA social history assessment reflects that the veteran 
reported that during service in Vietnam he witnessed the 
death of several friends, [redacted] "[redacted]", [redacted], 
[redacted] and "[redacted]".  He also reported seeing numerous 
dead bodies..  A diagnosis of post traumatic stress disorder, 
stress in Vietnam, was recorded.  

An April 1991 VA examination report reflects that the veteran 
reported seeing the death of a close friend and that he 
witnessed many other causalities.  He related that he often 
wished that he was brought back to the United States in a 
body bag.  After a mental status evaluation of the veteran, 
Axis I and Axis IV diagnoses of mild to moderate probable 
PTSD and stress in driving tanker trucks and seeing close 
friends being maimed and killed in Vietnam, early childhood 
trauma involving both physical and sexual abuse were entered, 
respectively.  

Evidence received since the July 1991 rating decision 
includes private and VA medical reports, dating from 1987-
2001, a transcript of a September 1999 hearing  at the RO in 
Sioux Falls, South Dakota and a copy of the Vietnam Directory 
of Names.  Private treatment records, dated in 1998-1999, 
submitted by the veteran's psychologist, Thomas L. Price, 
M.A., and Dennis Hahnemann, M.S., reflect diagnoses of PTSD.  

When examined by VA in February 1999, the veteran gave 
history with respect to his service in Vietnam which is 
consistent with that previously reported in this decision.  
The veteran indicated that while he had thoughts regarding 
his Vietnam experience, that they were not intrusive or 
significantly disturbing.  The examiner noted that the 
veteran had a constellation of symptoms which were consistent 
with obsessive compulsive disorder, such as checking 
appliances repeatedly to see if they are unplugged or turned 
off.  After a mental status examination, the examiner noted 
that the veteran had some subthreshold symptoms of PTSD and a 
history of major depression.  A diagnosis of PTSD was not 
entered at that time.  

During a September 1999 hearing at the RO in Sioux Falls, 
South Dakota, the veteran testified that he was a truck 
driver during active service but that when he was stationed 
in Vietnam, he was on recognizance, and that his unit was 
called "The Black Lions."    

The veteran also submitted a copy of the Vietnam Directory of 
Names which included persons killed with the last names 
[redacted] and [redacted].  Of these names, a [redacted]/[redacted] was 
not listed. 

A March 2000 VA outpatient report reflects that the veteran 
reported having had nightmares, intrusive thoughts and 
flashbacks as a result of combat experiences in Vietnam.  He 
specifically related that he saw numerous maimed and dead 
bodies, of which he poured lime onto, saw thirty people 
killed at one time from a booby trap, accidentally killed a 
young Vietnamese girl in the head, and saw a friend's head 
blown off right next to him.   He reported that he avoided 
any discussion about war, that he would not read newspapers 
and that he would avoid places where there was a potential 
for smells which would set him off.  He reported that any 
noise out of the ordinary would escalate the symptoms, such 
as people coming to the door at night, a raised voice, a baby 
crying and being approached from behind.  After a brief 
evaluation of the veteran, the examiner concluded that based 
on information provided by the veteran, that he had 
longstanding PTSD symptoms. 

The veteran underwent psychological testing by VA in March 
2000 which showed that he had a Combat Stress raw score of 
142 on the Mississippi Scale, which was above the mean score 
of 130, and a 41 on the Beck's Depression Inventory test, 
which was in the extremely severe range.  On the State-Trait 
Anxiety Inventory test, he obtained a state anxiety raw score 
of 68 ,which placed him in the 92nd percentile, and a trait 
anxiety raw score of 73, which placed him in the 99th 
percentile.  The examiner indicated that the result of the 
evaluations indicated that the veteran had a great deal of 
anxiety and depression and that he felt overwhelmed by his 
current situation.  It was noted that the veteran had 
previously been interviewed by VA and that the examiner had 
indicated that the appellant had relatively longstanding PTSD 
symptoms.  A current assessment of PTSD was entered.  
However, the physician indicated that the impression of PTSD 
should be viewed as tentative because it was based solely 
upon the veteran's responses to psychological evaluation. 

When examined by a panel of three VA psychiatrists in April 
2000, the examiners concluded after a through and extensive 
review of the claims file and examination of the veteran, 
that he did not meet the criteria for PTSD.  In reaching 
their conclusion, the examiners indicated that the veteran 
had recounted killing a young Vietnamese girl by accident in 
sniper fire exchange, the death of two soldiers, Mr. [redacted] 
[redacted] and Mr. [redacted], with whom he did his basic and 
advanced individual training.  The veteran also reported 
seeing over 100 soldiers being shot and having their heads 
blown off.  The veteran described a sense of horror and guilt 
which stemmed form these traumatic events.  The examiners 
indicated that while the veteran had recurrent thoughts, he 
was unable to elaborate on the intensity and frequency of 
them.  The veteran was noted to have had dreams regarding the 
killing of the Vietnamese girl and of his friends Mr. 
"[redacted]" and Mr. [redacted].  However, he did not have any 
flashbacks or periods when he acted out or felt as though the 
trauma was recurrent.  The veteran identified police officers 
and guns as external cues which would remind him of Vietnam.  
The examiners noted that symptoms such as diminished 
interest, participation in significant activity and feelings 
of detachment or estrangement were present in the veteran's 
childhood and early adulthood.  It was noted that the veteran 
had been alone all through his life, and that he did not 
attribute it to his Vietnam experiences.  

While the panel of VA psychiatrists in April 2000 indicated 
that the veteran had difficult with his social functioning 
(i.e., three divorces), the examiners were unable to relate 
his marital problems to his experiences in Vietnam.  It was 
noted that most of his marital difficulties, could have been 
the result of his limited social skills which were present 
during his adolescence and adulthood.  The examiner's noted 
that the veteran had been abused as a child but that he had 
reported that the abuse did not bother him anymore.  It was 
reported that the veteran had hobbies, such as cooking, 
finishing crossword puzzles, writing poems, and watching 
television.  After an extensive evaluation of the veteran and 
a review of the clinical record, the panel of three VA 
psychiatrists concluded that the veteran did not meet the 
criteria for PTSD, and noted that the previous diagnoses of 
PTSD by VA in March 2000 were based on limited psychological 
testing on self-reporting by the veteran.  It was the opinion 
of the board of three psychiatrists that the veteran had 
clinically significant symptoms of anxiety and depression, 
which were the criteria for an anxiety disorder.  The social 
phobic symptoms exhibited by the veteran were related to his 
depression.  Axis I diagnoses of anxiety disorder, recurrent 
major depressive disorder, delusional paranoid disorder, 
jealous-type by history, and obsessive compulsive disorder 
were entered.  An Axis II diagnosis of schizotypal 
personality traits was recorded.  An Axis IV diagnosis of 
limited social and family support and chronic unemployment 
were entered by the psychiatrists.  

The veteran's service personnel records were received by the 
RO in June 2000 and June 2001.  A review of these records 
reflect that the veteran served in Vietnam from August 25, 
1971 to April 12, 1972, that he was awarded the Republic of 
Vietnam Commendation Medal and the National Defense Service 
Medal, and that his military occupational specialty was a 
light vehicle truck driver. 
VA outpatient reports, dating from June 2000 to July 2001, 
include diagnoses of chronic PTSD and major depression. 

The private and VA medical evidence submitted after the July 
1991 rating decision is new and it contains contrasting 
opinions as to whether or not the veteran has PTSD.  Since 
competent evidence of a diagnosis of PTSD was previously of 
record and the July 1991 denial was based on the absence of a 
verified stressor, the additional competent evidence which 
debates whether or not there is a diagnosis of PTSD is not so 
significant that it must be considered to fairly decide the 
merits of the veteran's claim.

The veteran's additional statements and hearing testimony 
express his belief that service connection is warranted for 
PTSD, a belief expressed in his earlier statements.  His 
statements and testimony are cumulative in nature and are not 
so significant that they must be considered to fairly decide 
the merits of the claim.  Therefore, they are not new and 
material.

Accordingly, the Board must conclude that new and material 
evidence has not been received to reopen this claim the claim 
for service connection for PTSD.


ORDER

The appellant having failed to perfect an appeal through the 
filing of a timely substantive appeal, the claim of 
entitlement to a rating in excess of 20 percent for a low 
back disability is dismissed.

Service connection for headaches is denied.

Service connection for depression is denied. 

Service connection for arthritis of the hips is denied. 

Service connection for a disability manifested by loss of 
bladder control is denied. 

New and material evidence not having been submitted, 
reopening of the claim for service connection for a 
cardiovascular disorder, to include hypertension, syncope and 
chest pain is denied. 

New and material evidence not having been received, reopening 
of the claim for service connection for a left knee disorder 
is denied. 

New and material evidence not having been received, reopening 
of the claim for service connection for PTSD is denied.



_____________________________
F.JUDGE FLOWERS
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

